Citation Nr: 0917269	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for spondylosis and 
degenerative disc disease of the lumbar spine, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran cancelled his previously 
requested Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Veteran submitted additional medical 
evidence that pertains to his claims.  These private records, 
dated in March 2009, were not associated with the claims file 
when the Veteran's claim was last adjudicated by the RO and 
are pertinent to the issue on appeal.  The Veteran did not 
waive initial RO review of this evidence.  As such, a remand 
is necessary for the RO to consider this evidence in the 
first instance.  38 C.F.R. § 19.31 (2008).

In addition, the new evidence shows an impression that the 
Veteran had distribution of denervation that was consistent 
with lumbar radiculopathy L5.  Previous records showed the 
Veteran had no radiculopathy.  As such, he should be afforded 
a neurological examination to determine whether the Veteran 
has radiculopathy that is due to his service-connection 
lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to evaluate functional 
impairment and whether he has any 
neurological disabilities.  If he does, 
the examiner is asked to provide an 
opinion as to whether any such diagnosed 
disability is related to the Veteran's 
lumbar spine spondylosis and degenerative 
disc disease.  The examiner is asked to 
provide a rationale for any opinion given.  
The examiner should conduct appropriate 
range of motion studies and determine the 
approximate remaini9ng functional range of 
motion on use, to include repetitive use 
(DeLuca).

2.  The AOJ should review the evidence 
added to the record since the last 
certification of appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

